DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed November 10, 2022, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new references of Khlat et al (US 2019/0319584) and Khlat et al (US 2019/0222175).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 1 – 5, 9 – 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat (US 10,090,809) in view of Nomiyama et al (US 2020/0321917) in view of Khlat et al (US 2019/0319584) (Khlat(2)) and further in view of Khlat et al (US 2019/0222175) (Khlat(3)).

            Re claims 1 and 10, Khlat teaches of an average power tracking (APT) power management integrated circuit (PMIC) comprising: a voltage amplifier (#74A, Fig.4) configured to generate an initial APT voltage at a voltage output (output of #74A, Fig.4) based on a APT target voltage (VTARGETA, Fig.4) and a supply voltage (feedback loop 78A, VCCA, Col 8, Lines 21 – 48); an offset capacitor (#80A, Fig.4) coupled between an output of the voltage amplifier and the voltage output and configured to raise the initial APT voltage by a modulated offset voltage to generate an APT voltage at the voltage output (Col 8, Lines 45 – 50); and a control circuit (#82, Fig.4) configured to cause the modulated offset voltage to be generated across the offset capacitor based on the APT target voltage (Col 12, Lines 9 – 16). However, Khlat does not specifically teach of generating the modulated offset voltage within a predefined transition window. Khlat does not specifically teach of the APT target voltage being a time-variant APT target voltage. Khlat does not specifically teach of causing the modulated offset voltage to be generated across the offset capacitor based on a time-variant offset target voltage derived from the time-variant APT target voltage.
          Nomiyama teaches of generating the modulated voltage within a predefined transition window (CP section, Paragraph 0043 and Fig.3A).
           Khlat(2) teaches of a control circuit (#56, #54, #64, Fig.2) configured to cause the modulated offset voltage (Fig.2) to be generated across the offset capacitor (#52, Fig.2) based on a offset target voltage (VOFFSET-TARGET, Fig.2) derived from the APT target voltage (VTARGET, Fig.2) (Paragraphs 0005, 0032 – 0033 and 0038 – 0043, Fig.1B).
           Khlat(3) teaches of a target voltage being a time-variant target voltage (Paragraph 0021). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the modulated offset voltage across the offset capacitor within a predefined transition window for each symbol in the OFDM system of Khlat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control circuit configured to cause the modulated offset voltage to be generated across the offset capacitor based on an offset target voltage derived from the APT target voltage so as to have the modulated voltage maintained at a defined voltage level for a defined duration. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the APT target voltage which derives the offset target voltage (Khlat(2)) to be time-variant voltages to ensure that the offset capacitor is sufficiently charged. 

            Re claim 2, Khlat, Nomiyama, Khlat(2) and Khlat(3) teach all the limitations of claim 1 as well as Nomiyama teaches of wherein the predefined transition window corresponds to a cyclic prefix (CP) between two consecutive orthogonal frequency division multiplexing (OFDM) symbols (CP section, Paragraph 0043 and Fig.3A).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the modulated offset voltage across the offset capacitor within a predefined transition window for each symbol in the OFDM system of Khlat.

            Re claims 3 and 13, Khlat, Nomiyama, Khlat(2) and Khlat(3) teach all the limitations of claim 1 as well as Khlat teaches of further comprising: a multi-level charge pump (MCP) (MCP, #86A, Fig.4) configured to generate a low-frequency voltage (DC voltage, Col 8, Lines 25 – 50) at a plurality of voltage levels (plurality battery voltage levels, Fig.3); and a power inductor coupled between the MCP and the voltage output (#88A, Fig.4) and configured to induce a low-frequency current based on the low-frequency voltage (IA, Fig.4).           
           Khlat(2) further teaches of a power inductor (#70, Fig.2) configured to induce a current based on a voltage to thereby charge an offset capacitor to a modulated offset voltage (Paragraph 0050 and Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the low-frequency current used to charge the offset capacitor to the modulated offset voltage so as to sustain a supply voltage for an extended period of time.

            Re claims 4 and 14, Khlat teaches of wherein the offset capacitor has a capacitance (it is inherent that a capacitor has a capacitance, where a capacitance is a measure of a capacitor in the unit of Farad) determined to cause the offset capacitor to be charged to the modulated offset voltage by the low-frequency current (see claim 3) within the predefined transition window (CP, see claim 1).

            Re claims 5 and 15, Khlat, Nomiyama, Khlat(2) and Khlat(3) teach all the limitations of claims 3 and 13 as well as Khlat teaches of wherein the control circuit is further configured to control the MCP to adjust the low-frequency voltage (Col 12, Lines 9 – 16) to thereby adjust the low-frequency current for charging the offset capacitor (see claims 3 and 13).
	
            Re claims 9 and 19, Khlat teaches of further comprising a supply voltage circuit (#90, Fig.4) configured to generate a plurality of supply voltages (VCCA, VCCB, Fig.4), wherein the control circuit is further configured to control the supply voltage circuit to provide one of the plurality of supply voltages to the voltage amplifier as the supply voltage (Col 9, Lines 10 – 30, Col 10, Lines 10 – 32 and Fig.4).

            Re claim 11, Khlat teaches of further comprising a power amplifier (#96, #98, #64, #102, #104, Fig.4) configured to amplify a high modulation bandwidth radio frequency (RF) signal (high modulation bandwidth radio frequency (RF) signal,  Col 7, Lines 45 – 67 to Col 8, Lines 1 – 20) based on the APT voltage (as shown in Fig.4).

            Re claim 12 Khlat, Nomiyama, Khlat(2) and Khlat(3) teach all the limitations of claim 1 as well as Khlat teaches of the high modulation bandwidth RF signal is modulated across a plurality of orthogonal frequency division multiplexing (OFDM) symbols (OFDM, Fig.1 and Col 4, Lines 30 – 67). Nomiyama teaches of wherein the predefined transition window corresponds to a cyclic prefix (CP) between two consecutive orthogonal frequency division multiplexing (OFDM) symbols (CP section, Paragraph 0043 and Fig.3A).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the modulated offset voltage across the offset capacitor within a predefined transition window for each symbol in an OFDM system.

           Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat, Nomiyama, Khlat(2) and Khlat(3) in view of Khlat et al (US 2018/0048276) (Khlat(4)).

            Re claims 6 and 16, Khlat, Nomiyama, Khlat(2) and Khlat(3) teach all the limitations of claims 1 and 10 as well as Khlat teaches of further comprising a target voltage circuit (LDO, #92A, Fig.4) configured to generate the APT target voltage (VTARGETA, Fig.4) (Col 10, Lines 33 – 46).
         Khlat(4) teaches of a target voltage circuit (LDO, #92A, Fig.4) configured to: receive a plurality of coded voltage words (faster or slower amplitude variations, Paragraphs 0034) each defining a respective level of the target voltage (target voltage, Paragraph 0023); and generate the target voltage based on the plurality of coded voltage words (target voltage based on the amplitude variations, Paragraph 0023 and Paragraphs 0020 and 0023).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the target voltage circuit generated the time-variant APT target voltage based on the plurality of coded voltage words for an efficient multi-mode amplifier circuit.

            Re claims 7 and 17, Khlat, Nomiyama, Khlat(2), Khlat(3) and Khlat(4) teach all the limitations of claims 6 and 16 as well as Khlat(2) teaches of wherein the control circuit is further configured to: determine the time-variant offset target voltage (VOFFSET-TARGET, Fig.2) based on the time-variant APT target voltage (VTARGET, Fig.2) (#56, Fig.2); and cause  the modulated offset voltage (VOFFSET, Fig.2 and Paragraph 0038) to be generated (from #54, Fig.2) based on the time-variant offset target voltage (VOFFSET-TARGET, Fig.2) within a defined duration (Paragraph 0007) (predefined transition window as taught by Nomiyama).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control circuit configured to cause the modulated offset voltage to be generated based on an offset target voltage based on the APT target voltage so as to have the modulated voltage maintained at a defined voltage level for a defined duration.

            Re claims 8 and 18, Khlat, Nomiyama, Khlat(2), Khlat(3) and Khlat(4) teach all the limitations of claims 7 and 17 as well as Khlat(2) teaches of wherein the control circuit is further configured to scale the time-variant APT target voltage based on a programmable gain coefficient to generate the time-variant offset target voltage (predefined scaling factor k (0<k<1), Paragraphs 0040 – 0041 and 0043).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have scaled the time-variant APT target voltage based on a programmable gain coefficient to generate the time-variant offset target voltage for dynamically determining the modulated offset voltage.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633